DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  "comopsed" in line 2 should be changed to "composed".  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  ".  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “Distancing”, “Raising”, “Raising”, “Bringing”, “Once”, “Once”, “From” and “Once” in lines 26, 30, 34, 39, 44, 49, 53 and 59 should not be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9, 11-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "with " in line 5; "ending at " in line; and "which has " in line .  There is insufficient antecedent basis for these limitations in the claim (e.g. said components should not be referenced with the).  For examination purposes, the limitations are read as “with a stop”, “ending at a stem” and “which has a hook”.
Claim 8 recites the limitation “linear or similar bearings” in line 5.  It is unclear how “or similar” is to be interpreted.  For example: bearing performing similarly to linear bearings or bearings structured similarly, etc.?  As the disclosure provides no guidance as to what constitutes “or similar bearings”, the scope of the claim is unclear; hence, the claim is indefinite.
Claim 9 is rejected for dependence on claim 8.
Claims 8, 9 and 11 recite the limitation “a servomotor, stepper motor, or the like” in line 3.  It is unclear how “or the like” is to be interpreted.  For example: actuators performing like servomotors or stepper motors, actuators structured like servomotors or stepper motors?  As the disclosure provides no guidance as to what constitutes “or the like”, the scope of the claim is unclear; hence, the claim is indefinite.
Claim 11 recite the limitation “with linear bearing or the like” in line 7.  It is unclear how “or the like” is to be interpreted.  For example: bearing performing like linear bearings or bearings structured linearly, etc.?  As the disclosure provides no guidance as to what constitutes “or the like”, the scope of the claim is unclear; hence, the claim is indefinite.
Claim 12 is rejected for depending on claim 11.
Regarding claim 14, the phrases “such as” and "for example" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, claim 14 will interpreted not to require the limitation(s) following “such as, for example“.
Claim 15 recites the limitation "all the hooks (29) of each traction unit" in line 34.  There is insufficient antecedent basis for this limitation in the claim.  The traction units have not established to have hooks warranting the use of the phrase “all the hooks”.  For examination purposes, each traction unit of claim 15 is interpreted to comprise a hook at its end.
Claims 16-21 are rejected for depending on claim 15.
Claim 20 recites the limitation "the mold (10)" in line 3 and line 4.  It is unclear what the mold is referring to with respect to claim 15 or 20.  “the mold” is interpreted to be the elastic membrane (10) as referenced in claim 15.  This is further supported on page 13 of the Specification wherein mold is referenced as flexible elastic membrane mold (10).  Hence, “the mold (10)” in line 3 and line 4 should be changed to “the elastic membrane (10)” for consistency with claim 15.
Claim 20 recites the limitation "the iron or steel bar reinforcement" in line 3 and “and the covers (51)” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitations are interpreted to read “an iron or steel bar reinforcement” and “and 
Allowable Subject Matter
Claims 1-6, 10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…an elastic membrane (10) supported by a plurality of supporting modules (60), arranged side by side, along a horizontal longitudinal axis or X axis of a flexible mold or part to be molded (50);
wherein each supporting module (60) is composed of a first traction unit (20) forming a group with a first thrust unit (30) and a second traction unit (20) forming a group with a second thrust unit (30), wherein both groups are arranged opposite each other and at a preset convenient distance;
wherein each pair of traction units (20) are arranged opposite each other in a direction perpendicular to the X axis and between them they are arranged with their respective thrust units (30);
wherein the group of supporting modules (60) holds an elastic membrane mold (10) with the flexible mold (50), which is held by reinforced eyelets (11) distributed on both edges parallel to the horizontal longitudinal axis of the flexible mold (50);
wherein each of the traction units (20) is composed of a first linear actuator (21) and a second linear actuator (28) horizontally arranged and a third linear actuator (24) 4vertically arranged, the three linear actuators (21, 24, 28) enabling movement in their respective positions on a horizontal sliding platform (22); and
wherein the elastic membrane (10) is previously deformed according to an approximation to the previous design of a part to be molded (50), and prestressed according to a mathematical prediction of its deformation after receiving a conglomerate in liquid or plastic state.”
The closest prior art, Fuchida (JP 08164513A), discloses an apparatus (4 in Figure 1) for molding a panel with a curved surface (Figure 4) using a flexible sheet (9).  The flexible sheet has a predetermined curved surface (9a) and a cover around the border of the mold (9b).  A support structure (6) supports the flexible sheet and comprises horizontal actuators (7) arranged side by side along an axis.  Each actuator is capable of independently activating against the flexible sheet (paragraph 0013) and are provided on a support structure being disposed opposite one anther (as shown in Figure 3).  Each support structure further comprised vertical linear actuators (cylinders 10).  The actuators disclosed enables adjustment of the flexible sheet to provide a uniform thickness of the part to be formed (paragraph 0019, to ensure gradual setting of uniform thickness of each part while ensuring defoaming and fluidity).  
However, Fuchida neither teaches nor suggests a forming apparatus having the claimed structure above; specifically, a formwork system for forming structures using a flexible mold, comprising a plurality of supporting modules for retaining an elastic membrane, the supporting modules each having a plurality of horizontal and vertical linear actuators and traction units to deform the elastic membrane about the flexible mold.  In fact, Fuchida discloses the flexible sheet comprises a frame (8), the frame being lowered by the vertical actuators onto the curved surface.  Likewise, as illustrated in Figures 3a-3c, cylinders (10) are affixed and remain stationary with respect to the frame (e.g. border of the flexible sheet).  As disclosed in the current application, the formwork system as claimed enables producing elongated structures (e.g. beams, columns), without the need for a rigid frame along the border of an elastic membrane mold (Page 02 of the instant Specification).
Another prior art, Cheng (CN 104985674A), discloses a formwork apparatus for forming prestressed concrete beams (paragraphs 0006-0007), comprising the use of thrust mechanisms (push mechanisms 7 in Figures 1-2) provided along a supporting beam (1).  Furthermore, telescopic mechanisms (3) are provided between the frame of the formwork which enables adjusting the curvature of the beam along the horizontal side (paragraph 0013).  However, both the push and telescopic mechanisms along actuated along a singular axis of side molds (6).  Hence, one of ordinary skill in the art would not look to Cheng to address the deficiencies of Fuchida; specifically, with respect to providing horizontally arranged thrust mechanisms alongside vertically arranged actuators in each of the supporting units. 
Claims 2-6, 10 and 13 are allowable at least for depending on claim 1.
Claims 7-9, 11-12 and 14-21 would be allowable if rewritten to over the rejection(s) under 35 U.S.C. 112(b) as set forth in this Office Action and to include all the limitations of the base claims and any intervening claims.  Claim 15, drawn to the method, would be allowable for requiring the structural limitations of claim 1 as discussed above.  Likewise, claims 16-21 would be allowable at least for depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/31/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715